Order, Supreme Court, Bronx County (Alan Saks, J.), entered December 20, 1999, which granted plaintiff’s motion to set aside the jury verdict as against the weight of the evidence, and directed a new trial, unanimously affirmed, without costs.
The parties’ automobiles collided at an intersection, defendant’s approach controlled by a stop sign, while plaintiff was on a through street. Defendant testified that he entered the intersection only after he stopped at the corner for five or ten seconds, looked both ways with unobstructed views, and saw no approaching vehicles. Under no fair interpretation of this evidence could the jury find, as it did, that defendant was wholly free from negligence. At a minimum, defendant violated Vehicle and Traffic Law § 1142 (a) and § 1172 (a) by proceeding into the intersection without yielding the right-of-way to plaintiff, regardless of whether done deliberately, or because he did not look in the direction of plaintiff’s approach, or because he failed to see that which he should have seen with the proper use of his senses (see, Mohamed v Frische, 223 AD2d 628; Dellavecchia v Zorros, 231 AD2d 549; see also, Milka v Hernandez, 187 AD2d 1031). Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Buckley and Friedman, JJ.